1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     MITCHELL KEITH GOODRUM,                            Case No. 3:20-cv-00543-MMD-WGC
7                                     Plaintiff,                       ORDER
             v.
8
      NUGGET CASINO OWNERS, et al.,
9
                                 Defendants.
10

11          Pro se Plaintiff Mitchell Keith Goodrum brings this action under 42 U.S.C. § 1983.
12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
13   United States Magistrate Judge William G. Cobb (ECF No. 5), recommending the Court
14   grant Goodrum’s application to proceed in forma pauperis (ECF No. 3), file Goodrum’s
15   complaint (ECF No. 1-1), dismiss his § 1983 claims with prejudice, dismiss his state law
16   negligence claim without prejudice so that Goodrum may refile in state court, and deny
17   Goodrum’s motion for appointment of counsel (ECF No. 4) as moot. Goodrum had until
18   April 22, 2021 to file an objection. To date, no objection to the R&R has been filed. For
19   this reason, and as explained below, the Court adopts the R&R, and will grant the
20   application to proceed in forma pauperis, file the Complaint, dismiss Goodrum’s claims,
21   and deny his appointment of counsel motion as moot.
22          The Court “may accept, reject, or modify, in whole or in part, the findings or
23   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
24   fails to object to a magistrate judge’s recommendation, the Court is not required to
25   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
26   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
27   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
28
1    recommendations is required if, but only if, one or both parties file objections to the

2    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

3    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

4    clear error on the face of the record in order to accept the recommendation.”).

5           Because there is no objection, the Court need not conduct de novo review, and is

6    satisfied Judge Cobb did not clearly err. Here, Judge Cobb first recommends the Court

7    grant Goodrum’s application to proceed in forma pauperis because Goodrum has

8    demonstrated he cannot pay the initial filing fee. (ECF No. 5 at 3.) Judge Cobb next

9    recommends that Goodrum’s § 1983 claims be dismissed with prejudice as to both

10   defendants because the “Nugget Casino Owners” and Nugget Casino employee Dallas

11   Johnson are not public actors, but at all times relevant to this case were working privately

12   as a business. (Id. at 5.) Because no amendment would cure the fact that Goodrum

13   cannot bring § 1983 claims against these defendants, Judge Cobb recommends

14   dismissing those claims with prejudice and without leave to amend. (Id.) To the extent

15   Goodrum wishes to pursue his negligence theory, Judge Cobb recommends the Court

16   dismiss the state law claim without prejudice so that Goodrum may do so in state court.

17   (Id.) Because no claims would remain in this case, Judge Cobb further recommends

18   denying Goodrum’s motion for appointment of counsel as moot. (ECF No. 4.) The Court

19   agrees with Judge Cobb. Having reviewed the R&R and the record in this case, the Court

20   will adopt the R&R in full.

21          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

22   5) is accepted and adopted in full.

23          It is further ordered that Goodrum’s application to proceed in forma pauperis (ECF

24   No. 3) is granted. Goodrum will not be required to pay an initial installment fee.

25   Nevertheless, the full filing fee will still be due, pursuant to 28 U.S.C. § 1915, as amended

26   by the Prison Litigation Reform Act. The movant herein is permitted to maintain this action

27   to conclusion without the necessity of prepayment of fees or costs or the giving of security

28   therefor.
                                                  2
1           It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the Prison

2    Litigation Reform Act, the Nevada Department of Corrections will forward payments from

3    the account of Mitchell Goodrum, #1213846, to the Clerk of the United States District

4    Court, District of Nevada, 20% of the preceding month's deposits (in months that the

5    account exceeds $10.00) until the full $350 filing fee has been paid for this action. The

6    Clerk of the Court will send a copy of this order to the Finance Division of the Clerk’s

7    Office. The Clerk will send a copy of this order to the attention of Chief of Inmate Services

8    for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

9           It is further ordered that, even if this action is dismissed, the full filing fee still will

10   be due pursuant to 28 U.S.C. §1915, as amended by the Prison Litigation Reform Act.

11          The Clerk of Court is directed to file the complaint (ECF No. 1-1).

12          It is further ordered that Goodrum’s § 1983 claims are dismissed with prejudice

13   and without leave to amend.

14          It is further ordered that Goodrum’s negligence claim is dismissed without

15   prejudice so that he may raise the claim in state court.

16          It is further ordered that Goodrum’s motion for appointment of counsel (ECF No.

17   4.) is denied as moot.

18          The Clerk of Court is directed to enter judgment accordingly and close this case.

19          DATED THIS 3rd Day of May 2021.

20

21

22                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                     3
